Citation Nr: 0638355	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  94-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Jeffrey D. Bunten, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1967 to April 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.

By a March 2005 decision, the Board denied the claim on 
appeal.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a July 2006 Joint Motion for Court Remand (Joint Motion), 
the Court remanded the Board's decision for development in 
compliance with the Joint Motion.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded the Board's 
decision in this matter, finding that the decision as written 
precluded effective judicial review.  The Board finds that 
its decision of March 24, 2005 thus failed to provide the 
veteran due process under the law.  Accordingly, in order to 
prevent prejudice to the veteran, the March 2005 Board 
decision must be vacated in its entirety, and a new decision 
will be entered as if the March 2005 Board decision was never 
issued.








ORDER

The March 24, 2005 Board decision is vacated.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


